DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
 
Response to Amendment
The Amendment filed on 8/3/2022 has been entered.  Claims 3-9 and 11 were previously withdrawn.  Therefore, claims 1-2 and 10 are pending in the current application.

Election/Restrictions
Claim 1 is allowable. Claims 3-9 and 11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species I-VI, as set forth in the Office action mailed on 11/12/2021, is hereby withdrawn and claims 3-9 and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY DEVICE COMPRISING AN ELECTRONICALLY CONTROLLED PHASE RETARDATION MODULE HAVING A CONDUCTIVE LAYER FORMED DIRECTLY ON A SUBSTRATE OF A POLARIZING FILM"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the display device of claim 1, in particular, a first electronically controlled phase retardation module, wherein: the first electronically controlled phase retardation module is disposed in overlap with the pixel array module, wherein the first electronically controlled phase retardation module comprises a first liquid crystal layer, two first alignment layers, and two first conductive layers, the first liquid crystal layer and the two first alignment layers are disposed between the two first conductive layers, the second polarizing film is located between the pixel array module and the first electronically controlled phase retardation module, one of the first polarizing film and the second polarizing film directly contacts one of the two first conductive layers of the first electronically controlled phase retardation module, the second polarizing film has a polarizer and two second type substrates arranged on two opposite sides of the polarizer, one of the two conductive layers of the first electronically controlled phase retardation module is directly formed on one of the second type substrates of the second polarizing film, and thicknesses of the second type substrates in a direction perpendicular to a horizontal surface of the second polarizing film are the same.  The closest prior art of Robinson et al. (U.S. 2018/0321523) discloses a display device (100, Fig. 16A), comprising a first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 3, 16A, 16B), wherein: the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 3 and 16) is disposed in overlap with the pixel array module (214, Fig. 16), wherein the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 3 and 16) comprises a first liquid crystal layer (314, Figs. 3 and 16), two first alignment layers (411 and 409, Figs. 3 and 16), and two first conductive layers (415 and 413, Figs. 3 and 16), the first liquid crystal layer (314, Figs. 3 and 16) and the two first alignment layers (411 and 409, Figs. 3 and 16) are disposed between the first two conductive layers (415 and 413, Figs. 3 and 16), the second polarizing film (combination of: 216, 218 and 330A, Figs. 16A and 16B) is located between the pixel array module (214, Fig. 16A) and the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 16A and 16B), and the second polarizing film (combination of: 216, 218 and 330A, Fig. 16) directly contacts one of the two first conductive layers (combination of: 216/218/330A of the second polarizing film directly contacts one of the two first conductive layers 415, Fig. 16B) of the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 3 and 16), the second polarizing film (combination of: 216, 218, and 330A, Fig. 16) has a polarizer (218, Fig. 16; page 5, para [0127]) and two second type substrates (216 and 330A, Fig. 16) arranged on two opposite sides of the polarizer (218, Fig. 16), and one of the two conductive layers (such as 415, Fig. 16) of the first electronically controlled phase retardation module (combination of: 415, 411, 314, 409, 413, Figs. 16A and 16B) is directly formed on one of the second type substrates (such as 330A, Fig. 16) of the second polarizing film (combination of: 216, 218, 330A, Fig. 16).  However, Robinson fails to disclose all the combination of feature including “the second polarizing film has a polarizer and two second type substrates arranged on two opposite sides of the polarizer, one of the two conductive layers of the first electronically controlled phase retardation module is directly formed on one of the second type substrates of the second polarizing film, and thicknesses of the second type substrates in a direction perpendicular to a horizontal surface of the second polarizing film are the same” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display device of Robinson to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed as are its dependent claims 2-11
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin et al. (U.S. 10,895,777), Mimura et al. (U.S. 2016/0097943), and Akiyama (U.S. 2008/0273145) disclose a display device comprising first and second liquid crystal panels but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871